Exhibit 10.1


Asset Purchase and Sale
 and Exploration Agreement
(Kern County, California)


This Asset Purchase and Sale and Exploration Agreement (“Agreement”) is entered
into this 4th day of March, 2016 (the “Effective Date”), by and between Compass
Global Resources, LLC (“Compass”), an Oklahoma limited liability company, CCF
Resources, LLC (“CCF”), an Oklahoma limited liability company, HOPPS Oil Props,
LLC (“HOPPS”), a California limited liability company, Chesed Properties,
LLC (“Chesed”), an Oklahoma limited liability company, Radiant Energy,
LLC (“Radiant”), a Texas limited liability company (Compass, CCF, HOPPS, Chesed
and Radiant hereinafter collectively referred to as “Seller”); and Petro River
Oil Corporation (“Petro”), a Delaware corporation (Petro hereinafter referred to
as “Buyer”).  Seller and Buyer are each a “Party” and collectively the
“Parties.”  Tamarack Oil and Gas LLC (“Tamarack”), a Delaware limited liability
company, joins in the execution of this Agreement to evidence its acceptance of
and agreement to be bound by the terms and provisions hereof with respect to or
affecting Tamarack, but not otherwise.
 
RECITALS
 
WHEREAS, Seller desires to sell to Buyer and Buyer desires to acquire from
Seller an undivided thirteen and three-quarters percent (13.75%) of Seller’s
existing rights, titles, interests and estates under oil, gas and mineral leases
and rights to explore thereon, as well as rights, titles, interests and estates
under oil, gas and mineral leases and rights to explore thereon acquired in the
future by Seller within the AMI (the “Interests”), and
 
WHEREAS, as consideration therefor, Buyer agrees to make a cash payment for the
Interests, and to pay the Buyer Promoted Interest share of: (i) the costs of a
new 3-D seismic survey in the AMI; (ii) the costs of certain administrative and
technical evaluation; and (iii) at its election, the costs to drill, test and
complete, if warranted, the Initial Well in the AMI.  Furthermore, Buyer agrees
to pay the Buyer Working Interest share of future Lease costs.
 
AGREEMENT
 
NOW THEREFORE, FOR SUFFICIENT VALUE RECEIVED, and in consideration of the
benefits and covenants contained in this Agreement, the Parties agree as
follows:
 
ARTICLE 1
Definitions and Exhibits
 
1.1           Definitions.  The capitalized terms when used in this Agreement
shall have the meanings set forth below:
 
Affiliates means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any Person who is an officer, director, general partner, manager, or
trustee of such Person or any Person described in clause (i) of this
sentence.  For purposes of this definition of Affiliate, the terms controlling,
controlled and common control, shall mean (x) the ownership of ten percent (10%)
or more of the stock ownership or equivalent beneficial ownership interest of
the controlled Person; (y) the ability, directly or indirectly, to exercise ten
percent (10%) or more of the voting rights of the controlled Person; or (z) the
ability, directly or indirectly, to direct the management or policies of such
controlled Person, whether through the ownership of voting rights, pursuant to a
contract, or otherwise.
 
AGGE Costs means administrative, geological, geophysical and engineering costs
from the Closing Date through the drilling and/or completion of the Initial Well
equal to Four Hundred Thousand Dollars ($400,000), as set forth in the budget
attached as Exhibit G.
 
AMI means the project area of mutual interest as outlined and described on the
attached Exhibit A, which AMI shall remain in full force and effect for the term
of the Operating Agreement attached hereto as Exhibit D.
 
Business Day means a day other than Saturday or Sunday or any other legal
holiday for commercial banking institutions under the laws of the State of
California.
 
Buyer Promoted Interest means sixteen and two-thirds percent (16 2/3%).
 
Buyer Working Interest means thirteen and three-quarters percent (13 3/4%).
 
Closing has meaning set forth in Article 6.
 
Closing Date means March 4, 2016, or such other date as agreed to by the
Parties.
 
Data means the raw field, unprocessed data including, but not limited to, shot
gathers, field records, navigation data, and all field reports as well as any
additional data necessary to process the raw data, and all processed or
reprocessed versions thereof, all products derived from such Data, and all
physical or electronic manifestations thereof, all such Data being obtained
pursuant to Seismic Operations under the Seismic Acquisition Agreement, but not
otherwise.
 
Existing Leases means Leases covering lands within the AMI owned by Seller on
the Closing Date as described on the attached Exhibit B.
 
Favored Nations Treatment means that if Seller enters into an agreement with
any  party, excluding any Seller, Affiliate, or participant to this Agreement,
to sell a 10% working interest or greater that will prosecute similar operations
as Buyer, on terms more favorable than those contained in this Agreement (e.g.,
offers a proportionate higher net revenue interest or proportionate lesser
purchase price or other contribution amount), then the terms of this Agreement
shall be modified such that Buyer shall receive terms and benefits no less
favorable than those received by such third party.
 
Force Majeure means an act of God, strike, lock out, or other industrial
disturbance, act of the public enemy, war, blockade, public riot, lightening,
fire, storm, flood or other act of nature, explosion, governmental action,
governmental delay, restraint, or inaction, unavailability of equipment,
inability to obtain seismic and/or drilling permits, and any other cause,
whether of the kind specifically enumerated above or otherwise, which is not
reasonably within the control of the party claiming force majeure.
 
Initial Well means the first well that Buyer participates in the drilling of
within the AMI at a location and to a depth selected at the discretion of Buyer
in consultation with Seller.
 
Interests have the meaning set forth in the Recitals.
 
Lease(s) means agreement(s) with mineral owners (including owners of land for
which minerals are not severed) or leasehold owners within the AMI granting the
holder thereof the right to explore for, to develop and to produce oil and gas
in said lands, including, without limitation, any farmout, top-lease or any
mineral interest owned by a Party, in each case to the extent located within the
AMI, including without limitation, the Leases described on the attached Exhibit
B. Leases shall also apply to any lease that is extended or renewed in whole or
in part by a Party or its agent, during the term of this Agreement, to the same
extent as it would have applied to the original lease. For this purpose, any
renewal or extended lease covering an interest originally covered by this
Agreement and acquired within 180 days after the termination of the original
lease shall be considered an extension or renewal.
 
Lease Net Revenue Interest means the lessee’s share of total production from the
lands covered by any Lease after deduction of Royalty Burdens.
 
Letter of Intent means that certain letter from Buyer to Seller dated February
4, 2016 addressed to Seller, and executed by the Parties, concerning the
purchase of the Interests.
 
New Leases means new Leases and any acquisitions of oil and gas properties
covering lands within the AMI, identified and acquired by the Parties after the
Closing Date, after consultation between Buyer and Seller.
 
Non-affiliated Person means a Person who is not an Affiliate.
 
Operating Agreement means the AAPL Form 610-1989 Model Form Operating Agreement
as revised by mutual agreement of the Parties and attached as Exhibit D to this
Agreement.
 
Operator means Compass, or its designee, who shall conduct the operations
pursuant to this Agreement and the Operating Agreement.
 
ORRI means the overriding royalty interest in production burdening the Leases as
set forth in Article 2, Section 2.6.
 
Permit means (i) an agreement with a surface, mineral or oil and gas leasehold
owner granting the holder an exclusive or non-exclusive right to conduct
geophysical operations on and under the owner’s land and (ii) any permit,
license, or approval granted by a governmental or tribal authority, which
approves Seismic Operations.
 
Person means an individual, corporation, partnership, limited liability company,
joint venture, trust or unincorporated organization, joint stock company or
other similar organization, or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
 
Related Party means an Affiliate or subsidiary of a Party or, if a Party is an
individual, a Related Party is any person related by blood in the third degree
or by marriage in the second degree or any other person acting as a
representative or agent of that individual or otherwise for the benefit or on
behalf of that individual.
 
Royalty Burdens mean the mineral owner royalty reserved in any Lease, plus any
ORRI granted to the Seller or others.
 
Seismic Acquisition Agreement means that certain agreement to be entered into
between Buyer, Seller, other participants and Geokinetics USA, Inc. in regard to
the conduct of Seismic Operations to acquire a new 3-D seismic survey (“3-D
Survey”) comprising approximately 30 square miles within the AMI.
 
Seismic Costs means all third party costs incurred by Buyer to acquire and
process the 3-D Survey, including but not limited to: (i) costs contemplated in
the Seismic Acquisition Agreement, surface damages, Permit fees, contract third
party landmen, permit agent fees, seismic dozing and line clearing costs, third
party geophysicist fees, the cost of surveying, mapping, and all costs and
expenses for damages, if any, arising out of, concerning or incurred by Buyer in
the conduct of the Seismic Operations; and (ii) costs and expenses concerning or
incurred in the conduct of the processing and interpretation of the Data.
 
Seismic Operations mean all activities that are reasonable and necessary for the
acquisition of the 3-D Survey, and the processing and interpretation of the
Data.
 
Seller Net Mineral Acres means with respect to any Lease, Seller’s undivided
ownership interest in that Lease, multiplied by the number of acres of oil and
gas mineral rights in the lands covered by the Lease as set forth on attached
Exhibit B.
 
Seller Remaining Interest means Eighty-Three and One-Third Percent (83 1/3%),
less any and all promoted interests sold by Seller to third parties, other than
the Buyer Promoted Interest.
 
Seller Working Interest means Eight-Six and One-Quarter Percent (86 1/4%), less
any and all Working Interests sold by Seller to third parties, other than the
Buyer Working Interest.
 
Working Interest means an interest in the Leases that gives the owner of the
interest the right to drill and produce oil and gas on the Leases, and requires
the owner to pay a share of the costs of drilling and production operations.
 
1.2           Exhibits.  The following Exhibits are attached to and are a part
of this Agreement:
 
Exhibit A                                                     Area of Mutual
Interest
 
Exhibit B                                                      Existing Leases
 
Exhibit C-1                                                   Form of Assignment
of Leases
 
Exhibit C-2                                                   Form of Assignment
of ORRI
 
Exhibit D                                                      Operating
Agreement
 
Exhibit E                                                      Agreement for
Seismic Data Acquisition
 
            Exhibit F                                                      Form
of Seismic License and Data Use Agreement
 
Exhibit G                                                      AGGE Cost Budget
 
Exhibit H                                                      Closing Proceeds
Distribution
 
ARTICLE 2
Purchase and Sale
 
2.1           Purchase of Leases.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell and assign, or cause to be assigned, to Buyer,
and Buyer agrees to purchase and pay for and assume the duties and obligations
for the Buyer Working Interest share of all of Seller rights, titles, interests
and estates created by the Existing Leases described on the attached Exhibit B.
 
2.2           Purchase Price.  The cash purchase price for the Existing Leases
and the exclusive future right to explore for hydrocarbons within the AMI to the
extent of the Interests is Eighty-Three Thousand Three-Hundred Thirty-Three
Dollars ($83,333) (the “Purchase Price”), payable by Buyer to each Seller on the
Closing Date by separate corporate checks to be delivered to the respective
address of each Seller as set forth in Article 12, Section 12.1 in the amount
set out on Exhibit H hereto. Upon receipt by every Seller of its proportionate
share of the Purchase Price, Compass shall immediately  return to Buyer the
deposit of Twenty-Five Thousand Dollars ($25,000) paid by Buyer pursuant to the
Letter of Intent (the “Deposit”).
 
2.3           Additional Consideration – Seismic Survey.  Buyer shall pay, to
the extent of the Buyer Promoted Interest share, the actual costs of the 3-D
Survey, as provided for in Article 9.
 
2.4           Additional Consideration – New Leases.  Buyer shall pay, to the
extent of the Buyer Working Interest, the actual costs of acquiring New Leases
including, without limitation, the cost of rentals and broker fees, as provided
for in Article 8.
 
2.5           Additional Consideration – Rentals.  Buyer shall pay, to the
extent of the Buyer Working Interest, the actual costs of all unpaid rentals or
current rentals on the Existing Leases, which the Parties determine are high
priority, and future rentals on the Existing Leases subsequent to the Closing
Date. The Parties shall decide, on a Lease by Lease basis, whether to pay the
back rentals due before Closing and extend a Lease or, in the alternative, to
take a New Lease or a seismic option.
 
2.6           Additional Consideration – ORRI.  Seller shall be entitled to
reserve in the assignment to Buyer with respect to the Existing Leases and New
Leases acquired after the Closing Date an ORRI, proportionate to the Buyer
Working Interest determined as follows:
 
(a)           If the Royalty Burdens on any Lease are equal to or less than
nineteen percent (19%), the ORRI shall be 4.00% of 8/8; or
 
(b)           If the Royalty Burdens on any Lease are greater than nineteen
percent (19%), but less twenty-three percent (23%), then the ORRI shall be equal
to the positive difference between twenty-three percent (23%) and the actual
Royalty Burdens.
 
(c)           The ORRI shall be calculated on an aggregate of the Leases in a
unit such that the total Royalty Burden for any unit shall not exceed 23%.
 
(d)           If any party to the Operating Agreement desires to acquire a New
Lease in which the total lessor royalty equals or is greater than twenty three
percent (23%), then Seller and Buyer shall discuss the granting of a reasonable
ORRI to Seller (of not less than 1% of 8/8), however such New Lease shall not be
acquired by the joint account unless all the parties to the Operating Agreement
agree to acquire the New Lease on the terms offered, including a reasonable ORRI
for the Seller; in the event all parties to the Operating Agreement do not agree
to acquire the New Lease, any one or more of such parties may acquire the New
Lease for its, or their own account, and such New Lease shall not be subject to
this Agreement or the Operating Agreement.
 
(e)           If any Lease covers less than 100% of the mineral estate in the
lands covered thereby, then the ORRI shall be proportionately reduced.
 
2.7           Additional Consideration – Administrative, Geological, Geophysical
and Engineering Costs.  Buyer shall pay Seller for the Buyer Promoted Interest
share of the actual AGGE Costs.  The total AGGE Costs shall not exceed the
defined AGGE Costs. Subsequent to the drilling and completion of the Initial
Well, Seller and Buyer shall use their best efforts to agree on a technical
budget to advance the development of the AMI, to be funded by the Parties
according to their respective Working Interests within the AMI.
 
2.8           Additional Consideration – Initial Well. Buyer shall have an
option to participate in the drilling of the Initial Well by paying the Buyer
Promoted Interest share of the actual costs of drilling, testing and completing
(but not equipping) the Initial Well, as more fully described in Article 10.
 
ARTICLE 3
Representations and Warranties
 
3.1           Seller Ownership Representations and Warranties.  Seller
represents and warrants to Buyer with respect to its ownership of the Leases as
follows:
 
(a)           Seller owns record title to all of the oil and gas leasehold
estate in and created by each of the Existing Leases described in Exhibit B,
free and clear of all liens mortgages, taxes, obligations, claims suits and any
other encumbrances, other than unpaid Lease rentals, created by, through or
under the Seller (excluding the ORRI), but not otherwise;
 
(b)           Each of the Existing Leases covers the Seller Net Mineral Acres
more particularly described for each Lease in the column denoted as “Net” on the
attached Exhibit B;
 
(c)           Except for the Royalty Burdens shown in the column denoted as
“ROY” on the attached Exhibit B, there are no burdens that would reduce Seller’s
Lease Net Revenue Interest in any Existing Lease to less than twenty-three
percent (23%);
 
(d)           None of the Existing Leases has been declared to be in default.
The Parties acknowledge that there are back rentals due on some of the Existing
Leases and that these shall be handled in accordance with Article 2.
 
(e)           Seller has not received any written notice from, or to Seller’s
knowledge there is not any assertion by, any governmental authority or any other
Person claiming any violation or repudiation of the Existing Leases or any
violation of any law, rule, regulation, ordinance, order, decision or decree of
any governmental authority with respect to the Existing Leases;
 
(f)           No lawsuit or other legal or administrative proceeding is pending
or, to Seller's knowledge, threatened, that affects any of the Existing Leases
or the ownership of or operations, if any, thereon;
 
(g)           Except for consents or approvals of governmental authorities
customarily obtained after the Closing Date, the Existing Leases may be
transferred by the assignment to Buyer without the consent of any Person, free
of any preferential rights to purchase, rights of first refusal and the like
with respect to any of the Existing Leases;
 
(h)           Seller has not executed any contracts, conveyances, assignments,
agreements or encumbrances separate from the Existing Leases that will affect
the ownership thereof;
 
(i)           Seller has not created, and there are not, any payments out of
production, except for the Royalty Burdens; and
 
(j)           Seller has obtained, and maintained in effect, all necessary
governmental permits, licenses and other authorizations, if any, with regard to
the ownership or operation of the Existing Leases and there are not any material
violations in respect of such permits, licenses or other authorizations.
 
3.2           Seller Additional Representations and Warranties.  In addition to
its ownership representations and warranties set forth in Section 3.1 above,
Seller represents as follows:
 
(a)           Each party Seller is duly formed, validly existing and in good
standing under the laws of the State of its formation, and is duly qualified to
own the Leases and to hold record title to the Leases;
 
(b)           The execution and delivery of this Agreement have been, and the
performance of this Agreement and the transactions contemplated hereby shall be,
at the time required to be performed hereunder, duly and validly authorized by
all requisite action on the part of each party Seller;
 
(c)           This Agreement has been, on the one hand, and at the Closing the
assignment shall be, on the other hand, duly executed and delivered on behalf of
each party Seller and constitute the legal, valid and binding obligation of each
party Seller enforceable in accordance with their respective terms, except as
enforceability may be limited by laws affecting the rights of creditors
generally or equitable principles;
 
(d)           The execution and delivery of this Agreement by each party Seller
does not, and the consummation of the transactions contemplated by this
Agreement and the delivery of the assignment shall not, (a) violate or be in
conflict with, or require the consent of any Person or entity under any
provision of each party Seller’s governing documents, (b) violate any provision
of or require any consent, authorization or approval under any judgment, decree,
judicial or administrative order, award, writ, injunction, statute, rule or
regulation applicable to Seller, or (c) result in the creation of any lien,
charge or encumbrance on any of the Leases;
 
(e)           No lawsuit or other legal or administrative proceeding is pending
or, to each party Seller's knowledge, threatened, that affects Seller that would
have a material adverse impact on the Leases; and
 
(f)           Each party Seller has incurred no obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the matters
provided for in this Agreement that will be the responsibility of Buyer; and any
such obligation or liability that might exist shall be the sole obligation of
Seller.
 
3.3           Buyer’s Representations and Warranties.  Buyer represents and
warrants to Seller as follows:
 
(a)           Buyer is duly formed, validly existing and in good standing under
the laws of the State of Delaware, and is duly qualified to own the Leases and
to hold record title to the Leases;
 
(b)           The execution and delivery of this Agreement has been, and the
performance of this Agreement and the transactions contemplated hereby shall be,
at the time required to be performed hereunder, duly and validly authorized by
all requisite action on the part of Buyer;
 
(c)           This Agreement has been, on the one hand, and at the Closing the
assignment shall be, on the other hand, duly executed and delivered on behalf of
Buyer and constitute the legal, valid and binding obligation of Buyer
enforceable in accordance with their respective terms, except as enforceability
may be limited by laws affecting the rights of creditors generally or equitable
principles;
 
(d)           The execution and delivery of this Agreement by Buyer does not,
and the consummation of the transactions contemplated by this Agreement shall
not, (a) violate or be in conflict with, or require the consent of any Person or
entity under any provision of Buyer’s governing documents, (b) violate any
provision of or require any consent, authorization or approval under any
judgment, decree, judicial or administrative order, award, writ, injunction,
statute, rule or regulation applicable to Buyer, or (c) result in the creation
of any lien, charge or encumbrance on any of the Leases;
 
(e)           Buyer is an experienced and knowledgeable investor in the oil and
gas business, as such is contemplated by this Agreement; and
 
(f)           Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement that will be the responsibility of Seller; and any such
obligation or liability that might exist shall be the sole obligation of Buyer.
 
ARTICLE 4
Access to Information and Due Diligence
 
4.1           Access to Information.  Between February 4, 2016, the Effective
Date of the Letter of Intent, and the Closing Date, Seller, during normal
business hours, has (i) given Buyer and its authorized representatives
reasonable access to all books, records in Seller’s possession, or to which
Seller has a right of access with respect to the Leases, (ii) given Buyer the
opportunity to discuss the Leases with such officers, directors, accountants,
consultants and counsel of the Seller as Buyer deems reasonably necessary or
appropriate for the purpose of familiarizing itself with the Leases, (iii)
caused its employees to furnish Buyer with such financial and operating data and
other information with respect to the Leases as Buyer may have requested, and
(iv) permitted Buyer to conduct such field inspections as Buyer may have
requested.  Seller makes no warranty or representation of any kind as to
accuracy or completeness of the books and records or any information contained
therein, except that Seller does not have actual knowledge that any of such
books and records, or any of the information contained therein, is materially
false or misleading.
 
4.2           Due Diligence.  Buyer, at its sole, cost risk and expense, has
conducted such reviews as it deems appropriate of Seller’s books and records to
confirm the status of Seller’s ownership of the Leases and to confirm the status
of Seller’s contract rights and regulatory files and to verify from this review
that Seller’s representations concerning its ownership as set forth in Section
3.1 are materially true and correct.
 
ARTICLE 5
Conditions of Closing
 
5.1           Buyer’s Conditions of Closing.  The obligations of Buyer to be
performed at Closing are subject to the fulfillment or waiver, at Closing, of
each of the following conditions:
 
(a)           The representations and warranties by Seller set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes therein specifically contemplated by this Agreement;
 
(b)           Seller shall have performed and complied in all material respects
with each of the covenants and conditions required by this Agreement of which
performance or compliance is required prior to or at the Closing;
 
(c)           All consents for assignment as required by the Existing Leases
have been obtained;
 
(d)            At the Closing Date, no suit, action or other proceeding shall be
pending or threatened before any court or governmental agency in which it is
sought to restrain or prohibit the performance of or to obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby;
 
(e)           Buyer has had access to Seller’s books and records and information
concerning the Interests as provided for in Article 4; and
 
(f)           Buyer has received all necessary corporate and other internal
approvals.
 
5.2           Seller’s Conditions of Closing.  The obligations of Seller to be
performed at Closing are subject to the fulfillment or waiver, at Closing, of
each of the following conditions:
 
(a)           The representations and warranties by Buyer set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes therein specifically contemplated by this Agreement;
 
(b)           Buyer shall have performed and complied in all material respects
with each of the covenants and conditions required by this Agreement of which
performance or compliance is required prior to or at the Closing;
 
(c)           At the Closing Date, no suit, action or other proceeding shall be
pending or threatened before any court or governmental agency in which it is
sought to restrain or prohibit the performance of or to obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby; and
 
(d)           Seller has received all necessary corporate and other internal
approvals.
 
ARTICLE 6
Closing and Closing Obligations
 
6.1           Closing.  Unless the Parties agree otherwise, subject to the
conditions stated in this Agreement and the consummation of the transactions
contemplated hereby, the Closing shall be held on the Closing Date at a place
mutually agreed to by the Parties.
 
6.2           Closing Obligations.  At the Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
 
(a)           Seller and Buyer shall each execute and deliver a counterpart of
this Agreement;
 
(b)           Seller shall execute, acknowledge and deliver to Buyer, on the
form of Assignment attached as Exhibit C, an assignment of an undivided Thirteen
and Three-Quarters Percent (13.75%) of all of Seller’s rights, titles, interests
and estates created by the Existing Leases, reserving the appropriate ORRI;
 
(c)           Buyer shall pay the Purchase Price due on the Closing Date as
provided in Article 2, Section 2.2 to Seller by wire transfer in immediately
available funds to accounts designated by Seller; and
 
(d)           Seller shall return the Deposit to Buyer.
 
ARTICLE 7
Survival, Disclaimers and Indemnification
 
7.1           Survival of Warranties.  The liability of Buyer and Seller under
each of their respective representations, warranties and covenants contained in
this Agreement shall survive the Closing and execution and delivery of the
assignment.
 
7.2           ASSIGNMENT “AS IS, WHERE IS WITH ALL FAULTS”.  OTHER THAN THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 3.1 AND 3.2 AND
THE SPECIAL WARRANTY CONTAINED IN THE ASSIGNMENT, SELLER EXPRESSLY DISCLAIMS AND
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY, OR IMPLIED, AS TO (i)
THE ACCURACY, COMPLETENESS, OR MATERIALITY OF ANY DATA, INFORMATION, OR RECORDS
FURNISHED TO BUYER IN CONNECTION WITH THE LEASES; (ii) THE PRESENCE, QUALITY,
AND QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE LEASES; (iii)
THE ABILITY OF THE LEASES TO PRODUCE HYDROCARBONS; (iv) THE PRESENT OR FUTURE
VALUE OF THE ANTICIPATED INCOME, COSTS, OR PROFITS, IF ANY, TO BE DERIVED FROM
THE LEASES; (v) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT OCCUR, AND
(vi) ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY INFORMATION OR MATERIAL
FURNISHED TO BUYER BY SELLER OTHER THAN THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN SECTIONS 3.1 AND 3.2.  EXCEPT FOR SPECIAL WARRANTY IN THE
ASSIGNMENT, THE LEASES ARE BEING ASSIGNED BY SELLER AND EXPRESSLY ACCEPTED BY
BUYER UPON THE CLOSING “AS IS” “WHERE IS” AND “WITH ALL FAULTS.”
 
7.3           WAIVER OF WARRANTY.  BUYER ACKNOWLEDGES THAT IN MAKING THE
DECISION TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, BUYER HAS RELIED SOLELY ON (A) THE EXPRESS REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER (B) BUYER’S OWN INDEPENDENT DUE DILIGENCE
INVESTIGATION OF THE LEASES, (C) ITS OWN EXPERTISE AND JUDGMENT AND THE ADVICE
AND COUNSEL OF ITS OWN LEGAL, TAX, ECONOMIC, ENVIRONMENTAL, ENGINEERING,
GEOLOGICAL AND GEOPHYSICAL AND OTHER ADVISORS AND CONSULTANTS (AND NOT ON ANY
COMMENTS OR STATEMENTS OF SELLER OR ANY REPRESENTATIVES OF, OR CONSULTANTS OR
ADVISORS ENGAGED BY, SELLER EXCEPT WITH RESPECT TO THE REPRESENTATIONS AND
WARRANTIES OF THE SELLER AS EXPRESSLY SET FORTH IN THIS AGREEMENT), AND (D)
BUYER’S OWN DETERMINATION BASED ON ITS DUE DILIGENCE INVESTIGATION OF THE LEASES
THAT, UPON THE CLOSING, IT WILL BE FULLY SATISFIED WITH THE CONDITION OF THE
LEASES AS PROVIDED IN THIS AGREEMENT.  SELLER AND BUYER ACKNOWLEDGE AND AGREE
THAT THE PURCHASE PRICE WAS NEGOTIATED AND AGREED UPON AFTER CONSIDERATION OF
THIS DISCLAIMER AND WAIVER OF WARRANTY.
 
7.4           Seller Indemnity.  Seller shall be responsible for, shall pay on a
current basis, and shall indemnify, hold harmless, discharge, release, and
defend Buyer, all of its Affiliates, successors and assigns, and their
respective owners, directors, officers, and other agents from and against any
and all liabilities arising from, based upon, related to or associated with the
Seller’s ownership of the Leases, to the extent such liabilities are
attributable to the period prior to the Closing Date except for rental payments
unpaid or due prior to Closing which Seller considers of high importance to pay.
 
7.5           Buyer Indemnity.  Buyer shall be responsible for, shall pay on a
current basis, and shall indemnify, hold harmless, discharge, release, and
defend Seller, all of its Affiliates, successors and assigns, and their
respective owners, directors, officers, and other agents from and against an
undivided 13.75% of any and all liabilities, arising from, based upon, related
to or associated with the Leases to the extent such liabilities are attributable
to the Leases purchased and assigned to Buyer subsequent to the Closing Date.
 
7.6           Meaning of Liabilities.  As used in this Section, the term
”liabilities” means damages, claims, losses, and expenses of any kind or
character, including legal and other expenses reasonably incurred in connection
with any claim, demand, or legal proceeding and all amounts paid in settlement
of any claim, demand, or legal proceeding. Provided, however, no indemnified
party shall be entitled to recover for (i) any liabilities arising under this
Agreement or in connection with or with respect to the transactions contemplated
in this Agreement in any amount in excess of the actual compensatory damages,
court costs and reasonable attorney fees, suffered by such party, or (ii) any
punitive, special, exemplary and consequential damages arising in connection
with or with respect to the transactions contemplated in this Agreement, except
to the extent recoverable from a third party.
 
ARTICLE 8
Acquisition of New Leases
 
8.1           Payment for New Leases. After the Closing Date, subject to the
provisions of Article 2, Section 2.6(d), Buyer shall pay, to the extent of the
Buyer Working Interest share, the actual costs to acquire New Leases, including
brokerage and rentals, and Seller shall bear the Seller Working Interest share
of such costs.  Upon acquisition of and payment for the New Leases by the
Parties, appropriate assignments of the New Leases shall be made in the form of
Exhibit C-1, and Exhibit C-2, subject to the appropriate ORRI as determined in
accordance with Article 2, Section 2.6.  The acquiring Party shall invoice the
non-acquiring Party for the actual cost of any New Lease, pursuant to the
offering provisions contained in the Operating Agreement.
 
ARTICLE 9
3-D Survey
 
9.1           Acquisition of 3-D Survey.  Buyer, Seller and other parties shall
enter into the Seismic Acquisition Agreement, a copy of the current proposal
which is attached as Exhibit E, to provide personnel and equipment for the
conduct of the 3-D Survey and the collection of Data within the AMI.  The Buyer
shall pay, to the extent of the Buyer Promoted Interest share, the actual costs
of the Seismic Operations and Seller shall pay, to the extent of the Seller
Remaining Interest, the remaining costs of the Seismic Operations.  Seller shall
oversee and insure that the conduct of the Seismic Operations is performed in a
good and workmanlike manner and in accordance with all applicable laws,
regulations, ordinances, the Permits, and recognized industry standards and
practices.  Seller and Buyer shall agree on the outline, as well as the design
and acquisition parameters, of the 3-D Survey, which shall comprise
approximately 30 square miles on which Data shall be collected.  Seller shall
use commercially reasonable efforts to commence Seismic Operations on or before
March 15, 2016, or as soon thereafter as is practicable.  Seller shall conduct
periodic briefings, but in any event at least weekly, for Buyer and its
representatives while Seismic Operations are in progress.
 
9.2           3-D Survey Costs.  The cost of the 3-D Survey (including a
contingency) is estimated to be Two Million Four Hundred Thousand Dollars
($2,400,000) (the “3-D Cost”).  After acquiring the test line as provided for in
the Seismic Acquisition Agreement, the Parties shall use the Data to reevaluate
the cost estimate of the 3-D Survey.  If such reevaluated cost is greater than
the estimated 3-D Cost, the Parties shall reduce the size of the 3-D Survey or
pursue other alternatives, so not to exceed the estimated 3-D
Cost.  Notwithstanding the foregoing, if the actual costs of the 3-D Survey
exceed the 3-D Cost, any excess costs shall be borne by the Buyer, to the extent
of the Buyer Working Interest and by the Seller, to the extent of the Seller
Working Interest.
 
9.3           Payment of 3-D Survey.  Prior to each sixty (60) day period during
which Seismic Operations are being conducted, Seller shall provide Buyer an
invoice in the amount of the expected expenditures pursuant to the Buyer
Promoted Interest for that sixty (60) day period.  Buyer shall fund such invoice
within fifteen (15) days of receipt thereof.
 
9.4           Delivery of Data.  The Data and all other documentation related to
the 3-D Survey will be provided to Buyer by Seller immediately upon becoming
available to Seller. Buyer shall have access to preliminary Data at all times
during the conduct of Seismic Operations.
 
9.5           Data Licenses. Buyer shall own the Buyer Promoted Interest share
of the Data generated under the Seismic Acquisition Agreement and delivered
hereunder.  Whether or not Seller has funded any portion of the 3-D Survey,
Compass and Tamarack shall each be entitled to receive, at no cost, one (1)
license of the Data pursuant to the terms of a Seismic License and Data Use
Agreement (“License Agreement”), in the form of the attached Exhibit F.  The
License Agreement shall be executed by Compass and Tamarack upon delivery of the
Data to each of them, and neither Compass nor Tamarack shall sell, transfer,
license or disclose the Data, in whole or in part, except that Compass may grant
full and unrestricted access to its license to CCF and HOPPS, as permitted by
the terms of the License Agreement.  Each party shall be responsible for and pay
the cost of all copies of Data provided to such party.  Seller shall only have
the right to disclose Data to third parties in accordance with the License
Agreement.
 
ARTICLE 10
Initial Well
 
10.1           Initial Well.  Within 120 days of delivery of the final
processed/inverted Data from the 3-D Survey, Buyer shall elect either: (i) to
participate in the drilling and completion of and pay, to the extent of the
Buyer Promoted Interest, the actual costs of the Initial Well through completion
but not equipping for production, the location and drilling objectives thereof
which shall be selected at the discretion of Buyer in consultation with Seller;
however the disproportionate cost payment shall have a cap of 110% of the agreed
AFE costs for the Initial Well (the “Cap”), and Buyer shall only be responsible
for the Buyer Working Interest share of any costs in excess of the Cap and
Seller shall be responsible for the Seller Working Interest share of any costs
in excess of the Cap; or (ii) not to drill the Initial Well in which case Buyer
shall retain a Six and Two-Thirds Percent (6 2/3%) Working Interest in the AMI
(“Buyer New Interest”), in consideration for paying the Buyer Promoted Interest
share of the costs for the 3-D Survey, and reassign a Seven and One-Twelfth
Percent (7 1/12%) Working Interest in the AMI to Seller from the Buyer Working
Interest.  In such event, the Parties shall agree on an initial prospect area,
which will include potentially productive acreage in and around the Initial Well
location and Buyer will retain 6 2/3% in such initial prospect area. Seller may
farm-out or otherwise dispose of the reassigned interest to third parties at its
discretion. If Seller farms out at least a 42.5% working interest in the Initial
Well, then Buyer shall agree either to participate in the drilling of the
Initial Well, to the extent of the Buyer New Interest, or farm out under the
same terms that Seller negotiates with a third party or parties.  If Buyer
participates to the extent of the Buyer New Interest, such participation shall
be governed by the terms of the Operating Agreement.  If Buyer makes an election
pursuant to (i) above to participate in the drilling and completion of the
Initial Well to the extent of the Buyer Promoted Interest share of the costs
thereof, then Seller shall provide Buyer an invoice (or cash call) for Buyer’s
share of the costs of the Initial Well in the estimated amount of the expense to
be incurred during the next succeeding month. Buyer shall fund such invoice (or
cash call) within fifteen (15) days upon receipt thereof.
 
During the conduct of operations of the Initial Well, Seller shall timely
provide Buyer, via email, copies of all daily drilling reports, logs, tests
results, and all other information obtained in drilling and/or completion
operations.  The term “completing” or “completion” with respect to the Initial
Well shall mean making the well ready for production, i.e., preparing the bottom
of the hole to required specifications, running in the production tubing and its
associated down hole tools as well as perforating and stimulating as required,
but not equipping the Initial Well for production. Buyer, in its sole
discretion, shall determine whether the Initial Well is capable of commercial
production and therefore whether to attempt a completion.  If the Initial Well,
in Buyer’s reasonable opinion, is not capable of producing hydrocarbons in
commercial quantities, then Buyer shall provide written notice to Seller of its
intent to plug and abandon the same, on receipt of which Seller shall each have
the right to take over the Initial Well. Seller, within 24 hours of their
receipt of Buyer’s written notice to plug and abandon the Initial Well, shall
provide written notice to Buyer if it elects to take over the Initial Well.  If
Seller elects to take over the Initial Well, Buyer agrees to work in good faith
with Seller to transfer the ownership of Buyer in the Initial Well to Seller,
such transfer to include assignment of appropriate leasehold acreage (per terms
of the relevant Lease(s)), wellbore, related equipment, and appropriate access
rights to the drill site.  The sole consideration to be paid to Buyer for the
complete transfer and assignment of the Initial Well, leasehold, wellbore,
related equipment, and access rights, is Seller’s full assumption of
responsibility and liability for plugging and abandonment of the Initial Well,
and proper restoration of the surface relating thereto, and to release and
indemnify Buyer from and against any and all claims relating to the Initial
Well.  Upon finalization of all matters required to properly transfer the
Initial Well as contemplated pursuant to the foregoing, the Initial Well and all
other interests so transferred in connection therewith, shall no longer be
subject to this Agreement or the Operating Agreement
 
ARTICLE 11
Operating Agreement
 11.1           Operating Agreement.  If Buyer elects to participate to the
extent to the Buyer Promoted Interest in the Initial Well, and the Initial Well
is completed as capable of producing hydrocarbons in commercial quantities, then
all further operations on the Initial Well, including equipping the Initial Well
for production and installing permanent production facilities, shall be
conducted pursuant to the terms of the Operating Agreement, which shall become
effective at that time.  If Buyer elects not to participate to the extent to the
Buyer Promoted Interest in the Initial Well, then the Operating Agreement shall
become effective at the time of such election.  In either case, after the
Operating Agreement becomes effective, all further operations within the AMI
shall be conducted pursuant to the terms of the Operating Agreement.  Upon the
Operating Agreement becoming effective, the Parties and Tamarack shall execute
the Operating Agreement attached hereto as Exhibit D.  Assuming Seller is
successful in selling additional Working Interests to third parties to pay for
One-Hundred Percent (100%) of the costs of the Initial Well on terms identical
to that of Buyer, the Working Interests of all parties under the Operating
Agreement shall be as follows:  (a) Petro – 13.750%; (b) Compass – 4.486%; (c)
CCF – 4.639%; (d) HOPPS – 1.500%; (e) Chesed – 1.875%; (g) Tamarack – 5.000%;
(h) other parties – 68.75%.  If Seller is unsuccessful in selling additional
Working Interests to third parties to pay for One Hundred Percent (100%) of the
costs of the Initial Well on terms identical to that of Buyer, Seller’s
participating percentage interests in and to the AMI shall be ratably increased.
 
ARTICLE 12
Miscellaneous Provisions
 
12.1           Notices.  Except as otherwise expressly provided in this
Agreement, all notices required or permitted under this Agreement shall be in
writing and, (a) if by courier, shall be deemed to have been given one (1)
Business Day after the date deposited with a recognized carrier of overnight
mail, with all freight or other charges prepaid, (b) if by e-mail, shall be
deemed to have been given when actually received, provided, however, a copy of
any notice by e-mail shall be also sent by mail, and (c) if mailed, shall be
deemed to have been given five (5) Business Days after the date when sent by
mail return, postage prepaid, addressed as follows:
 
To Buyer:               Petro River Oil Corporation
55 Fifth Avenue, Suite 1702
New York, NY  10003
Telephone: 212-671-0863
Email: scohen@icofund.com


To Seller:                c/o Compass Global Resources, LLC
P.O. Box 2858
Carmel, CA 93291
Telephone: 713-806-2534
Email: t.budden@compassgr.com


CCF Resources, LLC
239 Crestmont Ave
Norman, OK 73069
Telephone: 405-590-2802
Email: ccfunk@sbcglobal.net


HOPPS Oil Props, LLC
366 East Santa Clara
Ventura, CA 93001
Telephone: 805-652-0066
Email: tom@ranchoenergyinc.com


Chesed Properties, LLC
Po Box 720725
Norman, OK 73070
Telephone: 405-627-5673
Email: tom.ewing@gmail.com


Radiant Energy, LLC
239 Crestmont Ave
Norman, OK 73069
Telephone: 405-590-2802
Email: ccfunk@sbcglobal.net


To Tamarack:        Tamarack Oil and Gas LLC
5330 Office Center Court, Suite 75
Bakersfield, CA 93309
Telephone: 661-978-6986
Email: jmoran429@gmail.com


12.2           Assignment.   Neither Seller nor Buyer may assign its rights or
delegate its duties or obligations arising under this Agreement, in whole or in
part, by operation of law or otherwise, before or after the Closing Date,
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld.  This Agreement shall be binding upon and shall inure to
the benefit of the Parties, their Affiliates and Related Parties and their
respective representatives, successors and permitted assigns.  Notwithstanding
the restriction to assign set forth in this Section, it is understood that
Compass is contractually obligated by prior agreements to assign certain of its
interest in the Leases to CCF, HOPPS, Chesed, Radiant and Tamarack, in
accordance with the percentages set forth in Article 11, Section 11.1 or as may
be increased ratably pursuant thereto.  CCF Resources, LLC is obligated to
assign a portion of its carried interest to LAR Oil Company, Inc.  Said
assignment shall be made subject to all provisions of this Agreement. Buyer
hereby consents to such contractually-obligated assignments.
 
12.3           Governing Law and Venue.  This Agreement shall be governed and
construed in accordance with the laws of the State of California, without giving
effect to any principles of conflicts of laws.  Each of the Parties hereby
agrees and consents that any action or proceeding relating to this Agreement
shall be brought in a Federal or State court sitting in the State of California,
County of Kern, and in no other court.
 
12.4           Attorneys’ Fees.  If any Party initiates any legal action to
enforce any provision of this Agreement or any Exhibit attached hereto, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs as determined by the court.
 
12.5           Entire Agreement.  This Agreement, including the Recitals and
Exhibits, and the other agreements to be entered into by the Parties under the
provisions of this Agreement executed by Buyer and Seller, set forth the entire
agreement and understanding of the Parties in respect of the transactions
contemplated hereby and supersede all prior agreements, arrangements and
understandings among the Parties, including the Letter of Intent, except for
that certain Confidentiality Agreement dated February 4, 2016 to which Buyer and
Seller are parties.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein.
 
12.6           Confidentiality.  Seller and Buyer shall treat this Agreement,
and all negotiations relating to this Agreement, as confidential, except that
disclosure of the existence of this Agreement and/or its provisions may be made:
(a) to those officers, employees, or other authorized agents and representatives
and professional consultants of a Party hereto to whom disclosure is reasonably
necessary in connection with the transactions under this Agreement and who shall
agree to be bound by the terms of this Section; (b) as otherwise consented to in
writing by the Parties hereto; or (c) if in the opinion of the disclosing
Party’s legal counsel: (i) such disclosure is legally required to be made in a
judicial, administrative, or governmental proceeding pursuant to a valid
subpoena or other applicable order; (ii) such disclosure is legally required to
be made pursuant to the rules or regulations of a stock exchange or similar
trading market applicable to the disclosing Party; or (iii) such disclosure is
legally required to be made by the rules and regulations of any regulatory
authority.
 
12.7           Waiver or Modification.  This Agreement may be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by a duly authorized officer of Buyer or each party Seller, or, in the
case of a waiver or consent, by or on behalf of the Party or Parties waiving
compliance or giving such consent.  Notwithstanding anything to the contrary
contained in the foregoing sentence, Buyer shall be afforded Favored Nations
Treatment, and if same becomes applicable, the terms of this Agreement shall be
modified accordingly without the requirement by approval of Seller.
 
12.8           Headings.  The Section headings contained in this Agreement are
for convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
12.9           Invalid Provisions.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable; this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.
 
12.10           WAIVER OF JURY TRIAL.  SELLER AND BUYER HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED ON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.
 
12.11           Multiple Counterparts.  This Agreement may be executed in a
number of identical counterparts, each of which for all purposes is to be deemed
an original, and all of which constitute, collectively, one agreement.
 
12.12           No Third Party Beneficiary.  Except as may be expressly provided
herein, this Agreement is not intended to create, nor shall it be construed to
create, any rights in any third party under doctrines concerning third-party
beneficiaries.
 
12.13           Further Assurances.  Each Party shall execute such additional
documents and take such further actions as is reasonable or necessary to fully
satisfy the terms and intent of this Agreement.
 
12.14           Conflict of Terms.  If there is any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the
attached Exhibits or the Operating Agreement, the provisions of this Agreement
shall prevail.  A conflict or inconsistency between this Agreement and any
Exhibit or the Operating Agreement does not exist if an Exhibit or Operating
Agreement contains provisions concerning an action or circumstance that is not
covered by the provisions of this Agreement.
 
12.15           Furnishing Data.  Each Party has the affirmative duty to timely
supply adequate data to the other Parties when such data is necessary to comply
with Federal, State or local reporting requirements.
 
12.16           Costs and Expenses.  Except as otherwise expressly provided for
herein, each Party shall bear and pay its own costs and expenses, including,
without limitation, any attorney’s fees incurred in connection with the
negotiation and documentation of this Agreement.
 
12.17           No Joint Venture, Partnership or Agency.  Except as otherwise
expressly provided herein, nothing in this Agreement shall be deemed to create a
joint venture, partnership, tax partnership, or agency relationship between the
Parties.
 
12.18           Construction of Ambiguity.  In the event of any ambiguity in any
of the terms or conditions of this Agreement, including any Exhibits hereto and
whether or not placed of record, such ambiguity shall not be construed for or
against any Party on the basis that such Party did or did not author the same.
 
12.19           Electronic and Facsimile Signatures.  A copy of this Agreement
and any other documents requiring the Parties’ signatures hereunder that are
signed by a Party and delivered by email to another Party shall have the same
effect as the delivery of an original of this Agreement (and any other documents
required hereunder) containing the original signature of such Party; provided,
the Parties shall furnish each other with original signatures of all such
documents as may be requested.
 
12.20           Non-Performance by Buyer.  Except if Force Majeure conditions
prevent same, in which case the time period below shall be extended to account
for any Force Majeure delays, if after two (2) years from the Closing Date Buyer
has not acquired the Data, Buyer shall assign all of its rights, titles and
interests in the Existing Leases and any New Leases to Seller, at no cost to
Seller.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.
 


Compass Global Resources,
LLC                                                  Petro River Oil Corporation


 
 
By:_________________________                                             By:_________________________
Name:         R. T.
Budden                                                                 
Name:        Scot Cohen
Title:           Managing
Member                                                       Title:           Executive
Chairman




CCF Resources,
LLC                                                                      Hopps
Oil Props, LLC




By:_________________________                                             By:_________________________
Name:         Craig
Funk                                                                     
Name:        Thomas Hopps
Title:           Managing
Member                                                       Title:           Managing
Member




Chesed Properties,
LLC                                                                 Radiant
Energy, LLC




By:_________________________                                             By:_________________________
Name:         Tom W.
Ewing                                                              
Name:        Craig Funk
Title:           Managing
Member                                                       Title:           Vice
President




Tamarack Oil and Gas LLC




By:__________________________
Name:         John L. Moran
Title:           President
